DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 2-3, 6-7, and 13 are necessitated by Applicant’s amendment filed on Apr. 12, 2022. In particular, claim 1 has been amended to include the limitations of previous claim 4, thus changing the scope of dependent claims 2-3, 6-7, and 13. The grounds of rejection set forth below for claim 1 are the same as those set forth regarding previous claim 4 in the preceding Office action mailed on Jan. 3, 2022. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 102

Claims 1-3, 6-7, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Journal of the American Chemical Society 2019, 141(7), 3249-3257 (herein “Wang 2”).
As to claims 1-2 and 13: Wang 2 describes an olefin-based copolymer of a non-polar olefin (ethylene) and a polar olefin according to the presently recited chemical formula and having a monomer content within the presently recited range (see run 2 in Table 1 on p. 3250). Wang 2 further discloses (see the penultimate line of p. 3251) that the copolymer can be melt-pressed into a film. Wang 2 further discloses that the copolymer is self-healing (see the abstract).
As to claims 3 and 7: Wang 2’s polymer has the recited sequences (see the formula for the polymer above the table).
As to claim 6: The cited polymer has a number average molecular weight of 41,000 (see the table).



Claim Rejections – 35 U.S.C. § 103

Claims 1-3 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2020/0010581 A1 (herein “Wang”) in view of Japanese Patent Application Laid-Open Publication No. 2010-241930 A (herein “Terao”). A computer-generated English translation of Terao was attached to the Office action mailed on Jan. 3, 2022 and is referred to herein.
As to claims 1-2: Wang describes an olefin-based copolymer of a non-polar olefin (ethylene) and a polar olefin according to the presently recited chemical formula and having a monomer content within the presently recited range (see run 37 in Table 2 on p. 13).
Wang does not disclose a molded product of the polymer, as is presently recited.
Terao discloses copolymers of non-polar olefins and polar olefins (see ¶ [0001]). Terao discloses that olefin polymers are generally used for various types of molded products and that copolymers of non-polar olefins and polar olefins are expected to exhibit superior properties such as strength, toughness, compatibility with other polar polymers, and other properties (see ¶ [0002]).
In light of Terao, one of ordinary skill in the art would have been motivated to make a molded product of Wang’s polymer to take advantage of its superior properties. It would have been obvious to one of ordinary skill in the art to have made a molded product of the cited polymer of Wang.
As to claims 3 and 7: Because Wang’s catalyst is the same as one of the presently disclosed catalysts (c.f. Wang ¶ [0213] and instant Spec. p. 36, ¶ [0097]), there is a reasonable basis to conclude that the resulting polymer has the same architecture as the present polymers. 
As to claim 6: The cited polymer of Wang has a number average molecular weight of 14,700 (see Table 2).

Response to Arguments

Applicant’s arguments filed Apr. 12, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

Regarding the rejection under 35 U.S.C. § 102 over Wang 2: Applicant argues (p. 8 of Remarks) that Wang 2 is not prior art because it was published after the present application’s priority date. This argument is unpersuasive because the priority claim (to Japanese application 2018-046829) has not been perfected via submission of a translation of the priority application in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The double patenting rejection over application 16/493,743 has been overcome by the terminal disclaimer submitted on Apr. 12, 2022.

Regarding the rejection under 35 U.S.C. § 103 over Wang in view of Terao: Applicant argues (second paragraph on p. 9 of Remarks) that Wang does not disclose a molded product of the polymer with unexpected properties.
This argument is unpersuasive of nonobviousness because it is not supported by evidence that makes a comparison to Wang. Allegations of unexpected results must be supported by evidence that is comparative to the closest prior art. MPEP 716.02(e).
Applicant further argues (third paragraph on p. 9 of Remarks) that Terao does not disclose the claimed polymer. This argument is unpersuasive of nonobviousness because it is an argument against a reference individually rather than against the combination of references. MPEP 2145(IV).

The rejection under 35 U.S.C. § 103 over Dongmei in view of Terao has been withdrawn in light of the amendment of independent claim 1 to incorporate the limitations of previous claim 4.

Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Jan. 3, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764